Citation Nr: 1741373	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  07-06 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a right ankle disability, including as secondary to a service-connected disability.

2. Entitlement to service connection for a left ankle disability, including as secondary to a service-connected disability.

3. Entitlement to service connection for a low back disability, including as secondary to a service-connected disability.

4. Entitlement to an effective date earlier than November 20, 2009, for the grant of service connection for bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Perkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1981 to January 1984 and from May 1985 to May 2002.

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2013 and May 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

These matters were previously before the Board in March 2015, December 2015 and September 2016 and remanded for further development.

The issue of entitlement to service connection for a low back disability, including as secondary to a service-connected disability, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1. The probative and competent evidence of record is in equipoise as to whether the Veteran's right ankle disorder is the result of an incident or injury during service.

2. The probative and competent evidence of record is in equipoise as to whether the Veteran's left ankle disorder is the result of an incident or injury during service.

3. The Veteran's claim for service connection for bilateral pes planus was submitted on November 20, 2009. 


CONCLUSIONS OF LAW

1. Affording the Veteran the benefit of the doubt, the criteria for service connection for a right ankle disorder have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).

2. Affording the Veteran the benefit of the doubt, the criteria for service connection for a left ankle disorder have been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307 (2016).

3. The criteria for an effective date earlier than November 20, 2009, for the grant of service connection for bilateral pes planus have not been met. 38 U.S.C.A. § 5110 (West 2015); 38 C.F.R. § 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service Connection - Ankle disabilities

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service. See 38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303 (a). Establishing service connection generally requires competent evidence of the following: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table). 

The Veteran contends that he has a right and left ankle disability resulted from his active service. 

The Board finds that the preponderance of the evidence is at least in relative equipoise as to whether the Veteran's current right and left ankle disability is etiologically related to his active service and warrants a grant of service connection for his right and left tendonitis.

The Veteran submitted private medical treatment records from a physical therapy facility. The records report that the Veteran has been complaining of bilateral knee, ankle and foot pain that has been chronic for greater than five years,

In December 2009, the Veteran sought medical treatment at the medical center on Travis Air Force Base for foot and ankle pain. The provider noted that the Veteran reported complaints of bilateral foot pain since he left the army in the late 1980's. The examiner noted the pain was worse at the medial joint lines of ankles.

In January 2010, the Veteran submitted a signed written statement describing his activities in active service. The Veteran stated that he was assigned to the 322nd Civil Affairs Brigade, which regularly participated in combat simulations of war. In the Veteran's statement he listed and described several simulation exercises that he participated in where he stated he injured his ankles. The Veteran states that he did not report to medical for his ankle and knee conditions because he did not want to get kicked out of his unit or the army and lose his pension. 

In May 2015, the Veteran was afforded a VA examination. The examiner diagnosed the Veteran with bilateral ankle strain. The examiner opined that the Veteran's bilateral ankle condition is less likely than not etiologically related to the Veteran's active service. Rationale used to support the opinion was that there were not enough medical records regarding the Veteran's ankles during service, or to substantiate his claim. The examiner also found that it was less likely than not that the Veteran's bilateral ankle condition was caused by his service connected disabilities. The examiner's rationale was that the Veteran's job after service required a lot of walking kneeling, standing and bending. Additionally, the Veteran's body mass index "(BMI) between 2005-2014 was in the range of 26.6-27.1 (overweight)."

In March 2016 the Veteran was afforded another VA examination. The examiner diagnosed the Veteran with tendonitis and opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. The examiner's rationale was that there is no nexus from the current left ankle condition to link the condition to his military service. The examiner further stated that the Veteran's job in the military was administrative. His job after service required a lot of walking, kneeling, standing and bending. The Veteran runs two to four miles three times per week for exercise. He has been a runner for 20 years. It is far more likely his ankle pain is due to the 20 plus years of running, repetitive use and advancing age. Thus, it cannot be considered to be caused by or occurred in the veteran's military service. The examiner used the same opinion and rationale for the Veteran's right ankle.

In September 2016, the Board remanded the matter for a supplemental opinion for the examiner to address why 20 years of running while in the military could not have caused the Veteran's ankle disabilities. In June 2017, in response to the Board's remand, the March 2016 VA examiner provided a supplement to her March 2016 medical opinion. The examiner opined the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness. The rationale provided was

His job in the military was administrative. His job after service required a lot of walking, kneeling, standing and bending. The Veteran runs two to four miles three times per week for exercise. He has been runner for 20 years. The earliest record of ankle pain is 2011. The first complaint of ankle pain is 10 years after his military service. The veteran has been diagnosed with tibial tendonitis and the veteran radiographical imaging obtained for the C&P exam reports Mild distal left Achilles enthesopathy. The veteran continued to run after his military service, and the continued running was not part of his active service duties. It is impossible to state the years of the military caused his ankle condition without pure speculation since he continued to jog after the military, and his first complaints of ankle pain was approximately 10 years after his military career had ended.

The Veteran has consistently reported to VA, both in pursuit of treatment from a VA medical facility and in pursuit of compensation, that he injured his ankles during active service and has had problems since service. The Veteran is competent to report pain and other lay-observable symptoms and to report the onset of such symptoms in relation to his duties during active service. See Layno v. Brown, 6 Vet. App. 465, 469 (1994). In this case, there is a lack of contemporaneous medical records documenting any ankle injuries or disabilities during service. 

Therefore, the Board finds the Veteran's lay-testimony of his right and left ankle injuries during service to be credible despite the lack of treatment records documenting in-service complaints of ankle symptoms.

Accordingly, the Board finds no reason to afford greater probative weight to the examiner's negative nexus opinion than to the Veteran's competent and credible statements. Both VA examination opinions from March 2016 and June 2017 identified that the Veteran runs two to four miles, three times per week, for exercise as a contributing factor to the Veteran's ankle disability. The Veteran's competent and credible statement that his assignment with the 322nd Civil Affairs Brigade required the him to maintain special forces fitness (SOF) standards which included running. The March 2016 and June 2017 VA examiner provided a nexus that the Veteran's running caused or aggravated his bilateral ankle disability.   The record reflects during the Veteran's 20 years of active service he ran very frequently.  

In summary, the competent and credible evidence shows that the Veteran's current ankle disabilities are attributable to running he completed while in service. 

Accordingly, the evidence is at least in relative equipoise as to whether the Veteran's current right and left ankle disability is etiologically related to his active service. The benefit of the doubt is resolved in the Veteran's favor; service connection for tendonitis of the right and left ankle must be granted. Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Earlier Effective Date for Pes Planus

The Veteran contends that the effective date for the grant of service connection for bilateral pes planus should be earlier than November 20, 2009.  He asserts that he incurred this disability while on active duty, and the effective date should be the day after he left active service. The basis for the Veteran's claim is that his claim for pes planus was before the Board the day following his retirement.

The relevant law provides that, except as otherwise provided, the effective date of an award of compensation based on an original claim, a claim reopened after a final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. §§ 3.400, 3.400(b)(2).

The Board finds that the preponderance of the evidence is against an effective date earlier than November 20, 2009, for the grant of service connection for bilateral pes planus.

In June 2002, the Veteran submitted an application for compensation or pension, (VA Form 21-526) which was the first claim he filed after leaving service in May 2002. On page one of part B, section 1, the disabilities listed by the Veteran were "bilateral knee pain disorder, and left wrist disorder, sprain, pain." There are no other disabilities listed on the form. In December 2002, the RO sent the Veteran a Veteran's Claim Assistance Act (VCAA) notice letter advising the Veteran that VA received his claim for disability compensation for his "knee disorder, left wrist disorder."

The VA also sent the Veteran another notice in June 2002, that his claim for compensation was received. The notification letter also stated "Specifically our review indicates you have filed a claim for: bilateral knee disorder; left wrist sprain." The Veteran responded to the notification letter in June 2002, writing, "I have no additional evidence to submit. Please proceed with my claim on the basis of the evidence held or anticipated by the VA."

The Veteran was afforded a VA examination in January 2003. The examiner noted that the Veteran reported to the compensation and pension exam (C&P) clinic for a general medical exam and claims service connection for bilateral knee disorder and pain, and left wrist disorder. The Veteran did not discuss or report any signs, symptoms or complaints regarding his feet. 

In July 2005, the Veteran submitted a claim for an increased rating for his service-connected bilateral knee disability. The Veteran did not discuss or report any signs, symptoms or complaints regarding his feet. The VA sent a VCAA notification letter to the Veteran in December 2005 advising him that VA has received his claim for increased compensation for bilateral knee strain. In December 2005, the Veteran submitted a written statement that he is submitting additional information and that he was having increased problems with his right and left knees. The Veteran did not discuss or report any signs, symptoms or complaints regarding his feet. 

In January 2006, the Veteran reported for a VA examination for his bilateral knee disability. The examination concentrated on his bilateral knee disability. The examiner did not documents any reports by the Veteran of any signs, symptoms or complaints regarding his feet. In May 2006, the Veteran filed a notice of disagreement (NOD) for his left and right knee strain. The Veteran did not discuss or report any signs, symptoms or complaints regarding his feet. In February 2007 VA sent the Veteran a statement of the case (SOC) notifying him he was granted an increased rating for his service-connected right and left knee disability. In March 2007, the Veteran filed an appeal to the Board (VA Form 9) with a detailed statement of why he disagreed with the RO's decision. The Veteran did not discuss or report any signs, symptoms or complaints regarding his feet. In May 2007, the Veteran's representative submitted a statement regarding the Veteran's appeal to the Board. The representative did not mention or discuss the Veteran's bilateral feet disability. In April 2008, November 2008 and July 2009 the Veteran telephoned the VA RO in regards to his appeal for his right and left knee disability. There is no discussion or complaints for his bilateral feet disability.

In August 2009, the Veteran submitted a written statement that he disagreed with the SOC and wanted to appeal to the Board with a detailed statement of why he disagreed with the RO's decision. The Veteran did not discuss or report any signs, symptoms or complaints regarding his feet. The Veteran also submitted a NOD with a statement in August 2009 where the Veteran did not discuss or report any signs, symptoms or complaints regarding his feet.

On November 20, 2009, the Veteran notified VA by telephone that he wanted to file a claim for service connection for his bilateral ankle and feet. This claim led to the March 2016 rating decision that granted service connection and the May 2016 rating decision on appeal that adjusted the effective date to November 20, 2009, the date of receipt of the Veteran's claim for service connection for his bilateral pes planus (claimed as right and left feet disability).

Applying the pertinent VA regulation (38 C.F.R. § 3.400) to the facts, it is clear that an effective date earlier than November 20, 2009 is not warranted, as this date is the day of receipt of the Veteran's claim for service connection bilateral pes planus.

The Board has considered the Veteran's contention that his bilateral foot condition claim was before VA since the day following his retirement, but was overshadowed by his claim for his knees, but the record contains no evidence dated before the November 20, 2009 informal claim that constitutes a claim for service connection for his right and left feet disability or that can be construed as a formal or informal claim for service connection for right and left feet disability. 

The Board also acknowledges the Veteran's statement in his May 2017 appeal to the Board (VA Form 9), stating his flat feet are documented in his file starting in April 2001 and that the VA made a clear and unmistakable error (CUE). However, incurring or aggravating a disability in service does not equate to filing a claim with VA for compensation. See 38 C.F.R. §§ 3.400, 3.400(b)(2). This is no prior, final rating decision regarding the feet for the Veteran to allege CUE against. Thus, no clear and unmistakable error was made regarding the Veteran's effective date for his right and left feet disability. The Board finds that an effective date prior to November 20, 2009, for the grant of service connection for right and left feet disability is not warranted.  

In sum, the evidence demonstrates that the Veteran is not entitled to an effective date prior to November 20, 2009, for the grant of service connection for his right and left feet disability. As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application. See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for a right ankle disability is granted.

Entitlement to service connection for a left ankle disability is granted.

Entitlement to an effective date earlier than November 20, 2009, for the grant of service connection for bilateral pes planus is denied.


REMAND

The Board finds that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to his claim for a low back disability.

The Veteran's low back disability was remanded in September 2016 for a VA examination in an effort to determine whether it was at least as likely as not that the Veteran's low back condition was caused or aggravated by a service connected disability. In light of the above decision, granting service connection for the Veteran's right and left ankle disability, a supplemental medical opinion is necessary to determine if the Veteran's service-connected right and left ankle disabilities could have caused or aggravated the Veteran's low back condition.

Accordingly, the case is REMANDED for the following action:

1. Contact the examiner who conducted the June 2017 examination, or another appropriate examiner, to obtain a supplemental medical opinion to determine the nature and etiology of the Veteran's low back disability. Copies of all pertinent records should be made available to the examiner for review. 

If the examiner cannot provide an opinion without an examination, the Veteran should be scheduled for the examination. 

Based on the examination and review of the record, the examiner is to address the following questions:

(a) Identify all currently diagnosed low back conditions.

(b) Is it at least as likely as not (a 50 percent or greater probability) that any currently diagnosed low back condition had its onset in or is otherwise related to the Veteran's active duty service?

c) If the examiner finds that a back disability is not related to service, the examiner should address whether it is at least as likely as not that any currently diagnosed back disability is caused or aggravated by a service connected disability. Service connection is in effect for bilateral feet disabilities, ankle disabilities, and knee disabilities.  The examiner is informed that aggravation here is defined as any increase in disability.  

The examiner may NOT rely on the absence of a medical record or evidence of medical treatment as the sole rationale for any negative medical nexus opinion.

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as appropriate. If the examiner determines that the questions cannot be resolved without resorting to speculation, then an explanation as to why this is so must be provided.

3. Thereafter, readjudicate the issues on appeal. If any benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. Thereafter, the case should be returned to the Board, as appropriate for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


